Citation Nr: 1017001	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a corn on the left 
fifth toe. 

2.  Entitlement to service connection for residuals of cold 
exposure.

3.  Entitlement to an initial rating in excess of 10 percent 
for metatarsalgia of the bilateral feet.

4.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression, is the 
subject of a separate decision).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from October 
1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A November 2004 decision awarded service connection 
for metatarsalgia of the bilateral feet and assigned an 
initial 10 percent rating.  An April 2008 decision awarded 
service connection for bilateral tinea pedis and assigned an 
initial noncompensable rating and denied service connection 
for a corn on the left fifth toe and for residuals of cold 
exposure.

The Veteran was notified of a requested hearing in June 2009, 
but he failed to appear for the July 2009 hearing.

The issues of entitlement to service connection for a corn on 
the left fifth toe and to an initial rating in excess of 10 
percent for metatarsalgia of the bilateral feet are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence of a current 
disorder caused by cold exposure or a cold injury during 
military service, nor is there any competent medical evidence 
of a nexus between an in-service disease or injury and the 
current assessment of "possible Raynaud's."

3.  Bilateral tinea pedis is manifested by lesions covering 
less than one percent of the whole body and no exposed area, 
and requiring no more than topical therapy during the past 
12-month period.


CONCLUSIONS OF LAW

1.  A disorder due to residuals of a cold exposure was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable rating for 
bilateral tinea pedis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.118, Diagnostic Code 7813-7806 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
residuals of a cold injury was received in February 2006, and 
his claim for service connection for bilateral tinea pedis 
was received in April 2006.  Thereafter, he was notified of 
the general provisions of the VCAA by the Roanoke RO in 
correspondence dated in March 2006 and September 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified his duties in obtaining information and evidence 
to substantiate his claims, and provided other pertinent 
information regarding VCAA.  In addition, they notified him 
of how VA determines the disability rating and effective 
dated when a disability is found to be connected to service.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in July 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The claim for a higher initial rating for bilateral tinea 
pedis is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA treatment records have been obtained and associated with 
his claims file.  The Veteran has also been provided with a 
fee-basis examination to assess the current nature of his 
bilateral tinea pedis disability.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
disorder due to cold exposure or injury.  However, VA need 
not conduct an examination with respect to this claim on 
appeal, as information and evidence of record contains 
sufficient evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this 
case.  Competent VA treatment records dated from January 1998 
to November 2006 do not reflect any persistent or recurrent 
symptoms of a disability due to any in-service cold exposure 
or injury.  In addition, a February 2006 VA treatment record 
assessed possible Raynaud's; however, this is not competent 
evidence of a current disability.  Instead, it is only a 
possible diagnosis, and the physician did not specify whether 
the possible disability was Raynaud's disease (primary) or 
Raynaud's phenomenon (secondary).  Similarly, the physician 
did not obtain a complete history from the Veteran to 
consider potential causes, to include cold exposure, stress, 
or other medical diseases.  Moreover, there is no evidence 
supporting the Veteran's assertion that reported being over-
exposed to the cold during service.  Therefore, VA is not 
required to provide a VA examination to the Veteran to 
evaluate his claimed disability.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations - Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

Service personnel records show that the Veteran was stationed 
in Germany between April 1967 and October 1968.

Service treatment records were entirely silent for any 
complaints, findings, or reference to any cold injury or 
exposure.  In a separation report of medical history dated in 
July 1968, the Veteran described having foot trouble that 
consisted of "bad arches" in basic that was "cured" with 
arch supports.  The physician's summary indicated that his 
feet were now asymptomatic.  Clinical findings of the feet; 
lower extremities; upper extremities; head, face, and neck; 
and skin were reported as normal.

Service personnel records contained no references to any 
problems from cold exposure or injury.

Post-service VA treatment records dated from January 1998 to 
December 2005 were silent for any complaints, findings, or 
reference to any problems related to cold exposure.

In a December 2004 statement disagreeing with the initial 
rating for service-connected bilateral metatarsalgia, the 
Veteran asserted that his service treatment records did not 
accurately reflect the time that he went to the dispensary 
for his feet or the times that he reported being over-exposed 
to the cold.

In a VA treatment record dated in January 2006, the Veteran 
complained that his hands get very cold when exposed to cold 
weather, become numb, and occasionally turn blue.  He 
reported that he first noticed the symptoms when he was 
stationed in Germany, and it has occurred every time he is 
exposed to cold weather since then.  The assessment included 
possible Raynaud's with the history of his fingers turning 
blue during the cold months.

In his February 2006 claim for service connection for 
residuals of cold exposure, he stated that he was exposed to 
extreme cold in Germany between 1967 and 1968 while sleeping 
outside without tents, while doing night maneuvers, and while 
on guard duty.

In October 2006 the Veteran submitted copies of service 
treatment records dated from October 1966 to August 1967 
showing treatment for a corn, upper respiratory infection, 
dental problems, athlete's feet, and a bruise on his hand in 
support of his claim for service connection for residuals of 
a cold injury.

In his October 2008 substantive appeal, the Veteran stated 
that his records show that he went to a hospital complaining 
of frost bite and that his disorder from cold exposure 
"worsen[ed] a portion of [his] disciplinary problem."

The Board has considered the medical and lay evidence of 
record, but finds that service connection for residuals of 
cold exposure or a cold injury is not warranted because there 
is no definitive diagnosis of any current disorder related to 
the claimed in-service cold exposure or any competent medical 
evidence linking a current disability due to cold exposure to 
any cold exposure during service.

The Board notes that the first medical evidence of any post-
service problems attributed to any cold exposure was in 
February 2006, more than 37 years after separation from 
service, when the Veteran complained of numbness and blue 
coloration in his hands when exposed to cold weather.  The 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

In addition, service treatment records are entirely silent 
for any complaints, findings, diagnosis, or treatment for any 
cold injury or problems related to cold exposure.  A post-
service VA treatment record dated in February 2006 assessed 
possible Raynaud's; the physician did not specify possible 
Raynaud's disease (primary) or possible Raynaud's phenomenon 
(secondary).  Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In order to prevail on the issue of service 
connection there must be: medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  In the present case, neither a 
competent diagnosis of a current disorder caused by cold 
exposure or a cold injury nor medical evidence of a nexus 
between the claimed in-service cold exposure and any current 
complaints has been provided.  Therefore, the Veteran's claim 
for service connection for residuals of cold exposure must be 
denied.

For all the foregoing reasons, the claim for service 
connection for residuals of cold exposure must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Laws and Regulations - Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

In this case, the Veteran is assigned an initial 
noncompensable rating for bilateral tinea pedis pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2009).  

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2009).






780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications 
for benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  Diagnostic Codes 7806 and 
7813 were not affected by the revision, and the Board has not 
received a request from the Veteran to be rated under the 
revised criteria.  

In a January 2005 claim for vocational rehabilitation, the 
Veteran indicated that he worked as a housekeeping aid at a 
VA Medical Center (VAMC) and that working on his feet 
continuously caused extreme pain.  He is service-connected 
for bilateral metatarsalgia.

VA treatment records dated from March 2005 to November 2006 
included topical therapy (Clotrimazole solution and Carmol 
20) for bilateral tinea pedis.  Reported objective findings 
did not include a description of the percent of the entire 
body or the percent of exposed areas affected by tinea pedis.

In a fee-basis examination report dated in September 2008, 
the Veteran complained of constant itching and crusting feet 
and reported that he has difficulty standing for prolonged 
periods of time due to the itching.  He stated that within 
the past 12 months he has been treated with Clotrimazole and 
Carmol 20, both topical corticosteroids.  On physical 
examination of the bilateral feet the skin lesion coverage 
relative to the whole body was reported as less than one 
percent and did not involve any exposed area.  The examiner 
remarked that the disorder did not limit the Veteran's daily 
activities, and he remained employable.

The Board finds that the Veteran's bilateral tinea pedis is 
manifested by lesions covering less than one percent of the 
whole body and no exposed area, and requiring no more than 
topical therapy during the past 12-month period.  Therefore, 
an initial noncompensable rating is warranted.  The next 
higher, 10 percent, rating is not warranted because the size 
of area exposed is not at least five percent of the entire 
body or at least five percent of exposed areas affected, and 
because intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs have not been required at 
any time during the past 12-month period.  

The Board has considered other potentially relevant rating 
criteria (effective before and after October 23, 2008), but 
finds that they are not applicable to the Veteran's bilateral 
tinea pedis because the criteria apply to scars that involve 
disfigurement of the head, face, or neck; or that cover an 
area far greater than the area of the Veteran's tinea pedis, 
which was shown to cover less than one percent of the whole 
body and no exposed area.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805 (before and after 
October 23, 2008).  Similarly, the Veteran is not shown to 
have any impairment of function related to his bilateral 
tinea pedis.  Id. at Diagnostic Code 7819.  Therefore, the 
claim for a compensable rating for bilateral tinea pedis must 
be denied.

The Board acknowledges the Veteran and his representative's 
contentions that his bilateral tinea pedis is more severely 
disabling.  However, competent medical evidence does not 
support an initial compensable rating for bilateral tinea 
pedis.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an initial compensable rating for bilateral tinea 
pedis.  Therefore, entitlement to an initial increased rating 
for bilateral tinea pedis is not warranted.  The Board has 
considered staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
his employment as a housekeeping aid or frequent periods of 
hospitalization related to this service-connected disability 
that would take his case outside the norm so as to warrant 
the assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for residuals of cold 
exposure is denied.

Entitlement to an initial compensable rating for bilateral 
tinea pedis is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The Board finds that the Veteran is entitled to a VA feet 
examination and medical opinion to determine the current 
nature and etiology of his claimed corn on the left (little) 
fifth toe.  In a pre-induction examination report dated in 
July 1966, the Veteran denied any foot trouble, but a 
physician's summary noted a corn on the little toe.  A 
medical examination report listed normal findings of the feet 
on clinical evaluation.  A treatment note dated in October 
1966 noted a corn on the left little toe; treatment included 
a corn plaster.  In a separation report of medical history 
dated in July 1968, the Veteran described having foot trouble 
that consisted of "bad arches" in basic that was "cured" 
with arch supports; he did not report any problems with 
corns.  The physician's summary indicated that his feet were 
now asymptomatic.  Clinical findings of the feet were 
reported as normal.

In a post-service VA podiatry consultation note dated in 
February 2003, the Veteran complained of painful calluses 
bilaterally; he denied any prior treatment for calluses.  The 
assessment included tyloma (calluses), including on the left 
fifth digit.  Subsequent VA podiatry notes reflected 
evaluation and treatment for several calluses formed 
bilaterally.

In his October 2008 substantive appeal, the Veteran stated 
that his service records showed he was treated for a corn on 
the toe and that he was still being treated for the same corn 
today as needed.

The Board finds there is competent evidence of current 
calluses on the left fifth toe (and other toes), evidence of 
a callus or corn on the left fifth toe during service, and an 
indication provided by the Veteran that his symptoms have 
persisted since separation from service.  However, a 
competent medical opinion regarding the etiology of his 
current callus disorder is required to decide the claim.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The AMC/RO should arrange a VA feet examination and 
opinion for the Veteran.

Subsequent to a statement of the case dated in June 2004 that 
addressed metatarsalgia of the bilateral feet, additional VA 
treatment records were received.  However, it does not appear 
that the RO considered these records.  In addition, the 
Veteran disagreed with the initial rating assigned for 
bilateral metatarsalgia, but he has never been provided with 
an examination to evaluate the current nature of his 
metatarsalgia disability.  (A September 2008 fee-basis 
examination report only pertained to bilateral tinea pedis).  
Therefore, the AMC/RO should schedule the Veteran for a VA 
feet examination, and the issue of entitlement an initial 
rating in excess of 10 percent for metatarsalgia of the 
bilateral feet must be remanded for readjudication and the 
issuance of a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any corn on the left 
fifth toe and for bilateral 
metatarsalgia.  Of particular interest 
are VA treatment records dated from 
November 2006 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the Veteran is 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should arrange for the Veteran 
to undergo a VA feet examination 
performed by a podiatrist to determine 
(1) the current nature and etiology of 
his claimed corn disability on the left 
fifth toe and to evaluate (2) the current 
nature of his bilateral metatarsalgia.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the podiatrist performing the examination 
for review of the case, including a copy 
of this remand.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Feet Examination, revised on May 1, 2007.

Following a thorough review of the claims 
folder and a physical examination of the 
Veteran, the podiatrist is requested to 
provide a medical opinion as to whether 
it is as least as likely as not (50 
percent probability or greater) that any 
corn or callus of the left fifth toe was 
caused or aggravated by active military 
service.  The examiner is also requested 
to use his or her medical judgment to 
describe the degree of aggravation, if 
any, caused by service.  Opinions should 
be provided based on the results of a 
review of the medical and lay evidence of 
record, results of a thorough 
examination, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


